NUMBER 13-21-00395-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SIEGFRIED PUEBLITZ, M.D.,                                              Appellant,

                                        v.

TOM RAY LEMEN,                                                         Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

                 Before Justices Hinojosa, Tijerina, and Silva
                   Memorandum Opinion by Justice Silva

       Appellant Siegfried Pueblitz, M.D. filed an amended petition for permissive

interlocutory appeal seeking to challenge the trial court’s October 29, 2021 amended

order denying his motion for summary judgment based on the affirmative defense of

limitations. We deny his petition.
                                        I.      BACKGROUND

        According to Pueblitz’s amended petition for permissive appeal, Pueblitz

interpreted the results of a kidney biopsy for appellee Tom Ray Lemen on January 25,

2017. On January 22, 2019, Lemen was diagnosed with cancer by a different physician.

Lemen had the kidney surgically removed on February 22, 2019. Lemen filed a medical

malpractice suit against Pueblitz on March 11, 2021, claiming Pueblitz negligently

interpreted the biopsy. Pueblitz filed a motion for summary judgment arguing that Lemen’s

claim was barred by limitations. See TEX. CIV. PRAC. & REM. CODE. ANN. § 74.251(a)

(creating a two-year limitations period for health care liability claims).

        According to Pueblitz, Lemen invoked the Texas Constitution’s open-courts

doctrine, which gives litigants a reasonable time to discover their injuries and file suit.

TEX. CONST. art. I, § 13; Walters v. Cleveland Reg’l Med. Ctr., 307 S.W.3d 292, 295 (Tex.

2010). Pueblitz’s petition states that Lemen submitted affidavits from Lemen, his wife,

and his counsel, which stated “that [he] attempted to retain counsel to bring suit for this

late-discovered injury, but that health issues, then the COVID-19 pandemic, prevented

him from retaining counsel.[1]” Pueblitz stated that the affidavits specified that between

July 2019 and June 2020, Lemen spoke to at least fifteen separate attorneys to represent

him on the case before he was finally able to find counsel to represent him.

        The trial court denied Pueblitz’s motion for summary judgment but did not state the

grounds on which it relied. The trial court did make the necessary findings to support a

permissive appeal and granted Pueblitz’s permission to file a permissive appeal. See TEX.


        1This quote is from Pueblitz’s petition, not Lemen’s affidavits, which were not provided to us for
consideration.
                                                    2
CIV. PRAC. & REM. CODE ANN. § 51.014(d). Pueblitz’s petition followed.

                                  II.    APPLICABLE LAW

A.     Permissive Appeals

       To be entitled to a permissive appeal from an interlocutory order that is not

otherwise appealable, the requesting party must establish to the trial court that (1) the

order “involves a controlling question of law as to which there is a substantial ground for

difference of opinion” and (2) allowing immediate appeal “may materially advance the

ultimate termination of the litigation. Id.; see also TEX. R. APP. P. 28.3. If the trial court

grants permission to appeal, as here, we may accept the appeal if the appeal is warranted

under the foregoing criteria. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f). An appellate

court’s decision to grant or deny a permissive appeal is discretionary. Sabre Travel Int’l,

Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725, 732 (Tex. 2019).

B.     Open Courts Doctrine

       The open courts provision of the Texas Constitution provides litigants a reasonable

time to discover their injuries and file suit without being time-barred by applicable

limitations periods. Walters, 307 S.W.3d at 295. The doctrine is commonly applied to

health care liability claims where the malpractice cannot be readily discovered, such as

errant-sponge cases. See id. at 295–96 (citing Neagle v. Nelson, 685 S.W.2d 11, 12 (Tex.

1985)). Under the open courts provision, a claimant must “use due diligence and sue

within a reasonable time after learning about the alleged wrong” to overcome a limitations

defense. Yancy v. United Surgical Partners Int’l, 236 S.W.3d 778, 785 (Tex. 2007)

(quoting Shah v. Moss, 67 S.W.3d 836, 847 (Tex. 2001)). Whether a period of time is


                                              3
reasonable under the open courts doctrine is ordinarily a question of fact. Gagnier v.

Wichelhaus, 17 S.W.3d 739, 745 (Tex. App.—Houston [1st Dist.] 2000, pet. denied)

(citing Neagle, 685 S.W.2d at 14); DeRuy v. Garza, 995 S.W.2d 748, 753 (Tex. App.—

San Antonio 1999, no pet.) (concluding reasonableness of eleven-month delay was a fact

question precluding summary judgment); see also Chang v. Denny, No. 05-17-01457-

CV, 2019 WL 3955765, at *8 (Tex. App.—Dallas Aug. 22, 2019, pet. denied) (mem. op.)

(upholding a jury finding of reasonableness in a twenty-five-month delay where plaintiff

offered evidence of time to find correct treatment, complications from the alleged

malpractice, and difficulty finding an expert witness).

                                     III.    ANALYSIS

       Having reviewed Pueblitz’s amended petition and the documents attached thereto,

this Court is of the opinion that Pueblitz has not shown that he is entitled to a permissive

appeal. A permissive appeal to a denial of summary judgment on that issue would be

inappropriate because whether Lemen used due diligence and brought his suit within

reasonable time is a fact question. See Gagnier, 17 S.W.3d at 745; TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(f) (requiring that a permissive appeal “involves a controlling

question of law”). Accordingly, we deny Pueblitz’s petition for permissive appeal.

                                    IV.     CONCLUSION

       We deny appellant’s amended petition for permissive appeal.


                                                               CLARISSA SILVA
                                                               Justice

Delivered and filed on the
21st day of December, 2021.

                                             4